DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 and 1/10/22 has been entered. Currently, claims 1-10 and 12-14 are pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 2, and 12 have been considered but are moot in view of a new ground(s) of rejection necessitated by the current amendment to the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishikawa (US 2019/0021035) in view of Seki (US 2011/0238798).
Regarding claim 1, Ishikawa discloses an information processing apparatus for transmitting data to an external apparatus via a plurality of different communication interfaces, the information processing apparatus comprising: 
at least one memory that stores a set of instructions (see Figs 2 and 3 and paras 37-38, DRAM 202 and HDD 205); and 
at least one processor that executes the instructions to provide (Figs 2 and 3 and paras 37-38, CPU 201): 
accepting a user operation of inputting a destination address, subnet information, and a gateway address via a routing setting screen (see Figs. 9 and 10 and paras 35 and 48-52, a routing path can be set by a user via a routing setting screen for a main line and sub line, including setting an IP address, subnet mask, and default gateway), and 
performing control such that a static routing path indicating a communication path to a default gateway is not set as the setting of a static routing path of the information processing apparatus via the routing setting screen (see Fig. 10 and para 52, sub line settings can be set by a user, no default gateway is set), and 
205).
Ishikawa does not disclose expressly in a case where it is determined that the user defined static routing path is a communication path different from the communication path to the default gateway.
Seki discloses accepting a user operation of inputting a destination address, subnet information, and a gateway address via a routing setting screen (see Figs. 1 and 3 and paras 29-30, 32-33, 35, 45-48, and 51-52, a user can manually input an IP address, subnet mask, and gateway address via operation unit 12), and
registering a user defined static routing path based on the input destination address, the input subnet information, and the input gateway address in a storage area, in a case where it is determined that the user defined static routing path is a communication path different from the communication path to the default gateway (see Figs. 3-4 and paras 29-30, 32-33, 35, and 54-56, a user selects a static mode an enters and registers associated static settings for an IP address, subnet mask, and gateway address, the IP address is compared to a default/DHCP IP address stored in storage and it there is a match then a warning message is displayed to the user informing the user that the IP address is already in use and as such the communication path is not different, therefore only a new and different static routing path can be registered). 
Regarding claims 2 and 12, Ishikawa discloses a non-transitory computer-readable storage medium storing a computer- executable program for causing a computer to execute a method of controlling an information processing apparatus for transmitting data to an external apparatus via a plurality of different communication interfaces (para 116) and a method of controlling an information processing apparatus for transmitting data to an external apparatus via a plurality of different communication interfaces, the method comprising: 

performing control such that a static routing path indicating a communication path to a default gateway is not set as the setting of a static routing path of the information processing apparatus via the routing setting screen (see Fig. 10 and para 52, sub line settings can be set by a user, no default gateway is set), and
registering a user defined static routing path based on the input destination address, the input subnet information, and the input gateway address in a storage area (see paras 38 and 51-52, a routing path can be set by a user by setting an IP address, subnet mask, and default gateway, the settings are stored in HDD 205).
Ishikawa does not disclose expressly in a case where it is determined that the user defined static routing path is a communication path different from the communication path to the default gateway.
Seki discloses accepting a user operation of inputting a destination address, subnet information, and a gateway address via a routing setting screen (see Figs. 1 and 3 and paras 29-30, 32-33, 35, 45-48, and 51-52, a user can manually input an IP address, subnet mask, and gateway address via operation unit 12), and
registering a user defined static routing path based on the input destination address, the input subnet information, and the input gateway address in a storage area, in a case where it is determined that the user defined static routing path is a communication path different from the communication path to the default gateway (see Figs. 3-4 and paras 29-30, 32-33, 35, and 54-56, a user selects a static mode an enters and registers associated static settings for an IP address, subnet mask, and gateway address, the IP address is compared to a default/DHCP IP address stored in storage and it there is a match then a warning message is displayed to the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the verifying of a unique static routing path prior to registration, as described by Seki, with the system of Ishikawa.
The suggestion/motivation for doing so would have been to suppress the occurrence of a phenomenon in which the execution of the appropriate communication becomes difficult (Seki paras 10-11).
Therefore, it would have been obvious to combine Seki with Ishikawa to obtain the invention as specified in claims 1, 2, and 12.

Regarding claim 3, Ishikawa further discloses accepting a setting of a default gateway address as network settings, based on a user operation via a second screen that is different from the routing setting screen (see Fig. 9 and para 51, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway).  
Regarding claim 4, Ishikawa further discloses registering a routing path indicating the communication path to the default gateway in a routing table, based on the setting of the default - 28 -10198251US01gateway address accepted via the second screen and the setting accepted via the first screen (see Figs. 9 and 10 and paras 51-52, sub line settings and main line settings can be set by a user via a first and second screen, respectively, the settings are stored in HDD 205, analogous to a setting table which is well known in the art).  
Regarding claim 5, Ishikawa further discloses accepting a setting of an Internet Protocol address and a setting of a subnet mask in addition to the setting of the default gateway address via the second screen, as the network settings for a first communication interface among the plurality of different communication interfaces (see Fig. 9 and para 51, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway).  
6, Ishikawa further discloses wherein in a case where a setting with which the network settings are made using a Dynamic Host Configuration Protocol is accepted via the second screen, a gateway address distributed from a Dynamic Host Configuration Protocol server on a network is set as the setting of the default gateway for the first communication interface (see Figs. 9 and 10 and paras 51-52, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway using DHCP).  
Regarding claim 7, Ishikawa further discloses determining whether the static routing path input via the routing setting screen indicates the communication path to the default gateway (see paras 74-80, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway).
Regarding claim 8, Ishikawa further discloses wherein the static routing path indicating the communication path to the default gateway is path information in which information indicating a destination of data indicates a predetermined destination (see 74-80, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway).  
Regarding claim 9, Ishikawa further discloses wherein a destination address indicating the predetermined destination is 0.0.0.0 (see paras 67 and 73, the network setting module 303 determines a disabled address 0.0.0.0).  
Regarding claim 10, Ishikawa further discloses providing a user with a predetermined notification upon condition that a user operation for setting the static routing path indicating the communication path to the default gateway is received via the routing setting screen (see Fig. 21 and paras 74, 80, 99, and 101, main line settings and sub line settings can be set by a user but if the settings match the sub line settings then the subline settings will be restricted/limited or disabled).  
Regarding claim 13, Ishikawa further discloses registering the static routing path in a routing table, based on the user defined static routing path stored in the storage area (see paras 38 and 51-52, a routing path can be set by a user by setting an IP address, subnet mask, and 205, analogous to a setting table which is well known in the art.  
Regarding claim 14, Ishikawa further discloses wherein packet data is transmitted to a gateway identified based on path information registered in the routing table (see Fig. 9 and para 51, main line setting screen 900 allows a user to set a default gateway, HDD 205 stores the settings).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MARK R MILIA/             Primary Examiner, Art Unit 2677